882 N.E.2d 75 (2007)
PEOPLE State of Illinois, respondent,
v.
Robert PATRICK, petitioner.
No. 104077.
Supreme Court of Illinois.
May 16, 2007.
Motion by petitioner for leave to file a motion for reconsideration of the order of March 28, 2007, 223 Ill.2d 666, 310 Ill.Dec. 254, 865 N.E.2d 974, denying petition for leave to appeal. The motion for reconsideration is allowed. This Court's order of March 28, 2007, denying the petition for leave to appeal is vacated. The petition for leave to appeal is allowed.
Order entered by the Court.